919 F.2d 140
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Randolph BLACKMON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-5497.
United States Court of Appeals, Sixth Circuit.
Nov. 28, 1990.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and BALLANTINE, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Randolph Blackmon appeals the district court's judgment dismissing his 28 U.S.C. Sec. 2255 motion to vacate, set aside, or correct his sentence.  Blackmon pled guilty to possession with intent to distribute cocaine and aiding and abetting same.  He received a five year sentence, plus a four year special parole term.


4
Blackmon claimed that he was arrested for a drug offense and formally charged under federal statute on September 9, 1987, but was not indicted by a federal grand jury until October 13, 1987.  He claimed that this "pre-indictment delay" entitled him to relief since his right to a speedy trial was violated.


5
The district court dismissed the petition as his claim was foreclosed by the doctrine of res judicata.  This court previously decided the same issue in United States v. Blackmon, 874 F.2d 378 (6th Cir.), cert. denied, 110 S.Ct. 168 (1989).  On appeal, Blackmon argues that he is entitled to relief due to "United States Attorney misconduct."


6
Upon review, we conclude that the district court properly dismissed this action for the reasons stated in its order filed February 28, 1990.


7
Accordingly, we affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Ballantine, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation